El Juez Asociado Seño®, Tkavieso,
emitió la opinión del tribunal.
El Fiscal Especial General formuló denuncia, en la que alega que en uno de los días del mes de septiembre de 1931, *604mientras ocupaba el cargo de Director General del Banco Comercial de Puerto Rico, el acusado tomó a préstamo de los fondos del mencionado Banco la suma de $850, sin la aprobación de la mayoría absoluta de los directores de dicha institución bancariá, sin la aprobación de la Comisión de Hacienda, y sin la aprobación de la comisión nombrada por dicho banco para la consideración y autorización de présta-mos. Se alega que los hechos denunciados constituyen un delito de' infracción a la sección 15 (.inciso 4) de la Ley núm. 18 de 1923, ((2) pág. 83), enmendada por la Ley núm. 68 de 1925 (pág*. 353), que lee así:
“Ningún director, oficial, empleado o- agente de un banco o banco extranjero, podrá vender o descontar obligación alguna a tal banco ■o tomar un préstamo en dicho banco o banco extranjero, sin la apro-bación de la mayoría absoluta de sus directores, o de la comisión de hacienda o cualquier otra comisión regularmente nombrada para la consideración y autorización de préstamos. Cualquier persona que intencionalmente infrinja las prescripciones de esta disposición, será culpable de delito menos grave y será castigada con una multa igual por lo menos a dos veces la cantidad que hubiere tomado, o con pilsión por un período que no exceda de dos años; y el oficial, agente o empleado del banco o banco extranjero que hiciere el préstamo será culpable de delito menos grave (misdemeanor) y será castigado con multa igual a dos veces la cantidad que se hubiere prestado y con prisión por un período que no exceda de dos años.”
Habiendo sido sentenciado al pago de una multa de $1,700, y en su defecto a un día de cárcel por cada dólar que dejare de satisfacer, sin que la prisión pueda exceder de noventa días, el acusado apeló.
Nueve son los errores señalados y discutidos en el ale-gato del apelante. Los cinco primeros y el séptimo están re-lacionados con la admisión de la evidencia; y el sexto se re-fiere a la negativa de la corte a ordenar la absolución peren-toria del acusado.
El único testigo de cargo fuá el Sr. Juan Diez de Andino, quien declaró:
*605Que en la fecha a que se contrae la acusación el decla-rante ocupaba el cargo de Subgerente del Banco Comercial, del que era Director Gerente el acusado; que el 10 de sep-tiembre de 1931, el acusado, en su carácter oficial, le ordenó expedir una carta de crédito por $850 a favor de su bija Eleonor Lawton; que el declarante expidió la carta de cré-dito, la entregó al acusado y éste a su bija; que el 16 del mismo mes la señorita Lawton cobró $50 en el Cbase National Bank, en New York, con cargo a dicba carta de cré-dito, siendo pagados los $800 restantes, a la misma Srta. Lawton, por el mismo banco el 24 de septiembre, 1931; que cuando llegaron los avisos de baber sido pagado el montante de la carta de crédito, el declarante requirió- al acusado para que le entregase los $850 para entregarlos al Cbase National Bank y que el acusado le ordenó entonces que los cargara a su cuenta en “partidas en suspenso”, lo que llevó a efecto el declarante, cargando $850 a la cuenta del acusado, en “partidas en suspenso”, y abonando igual suma a la cuenta del Chase National Bank con el Banco Comercial; que la frase “partida en suspenso” quiere decir que la cantidad prestada está en suspenso, que queda pendiente; que como el declarante no recibió los $850 en efectivo, tuvo que car-garlos, según las instrucciones del acusado, a su cuenta de “partidas en suspenso.”
Repreguntado por la defensa, dijo: Que la que expidió' el declarante al acusado era una carta de crédito en blanco, de las que usaba el Banco Comercial, que tenía en fideico-miso; que esas cartas de crédito procedían del Cbase National Bank en Puerto Rico, con un límite de basta cinco mil dólares, y eran sencillamente una orden de pago del Banco Comercial al Cbase National Bank, que era el que tenía que hacer el pago; que esas 'cartas de crédito no se devolvían al Comercial y quedaban archivadas en el Cbase después de cumplida la orden de pago, y que la carta de crédito ex-pedida en este caso está allá en los files del Cbase; que la solicitud del acusado para que se le expidiera la carta de *606crédito fué hecha verbalmente; que el declarante no obtuvo el consentimiento de ninguna otra persona para expedir la carta de crédito; que el declarante expidió la carta de crédito e hizo constar su expedición en el libro que se lleva en el banco con ese fin; y que el acusado tuvo otras operaciones de crédito con el mismo Banco, las que.se anotaron también como partidas en suspenso.
El acusado alegó como defensa que el préstamo había sido autorizado por el voto de una mayoría de los miembros del Comité de Hacienda del banco, y para establecer esa defensa ofreció como prueba un affidavit suscrito por los señores W. Kórber, M. Camblor, E. Adsuar y J. León, quie-nes hacían constar que en septiembre 10, 1931, el acusado solicitó autorización del Comité Ejecutivo para la expedición de una carta de crédito por $850, y que los declarantes, como miembros de dicho Comité Ejecutivo, autorizaron debida-mente la operación. Y habiendo sido rechazado el citado affidavit, el acusado presentó entonces como testigo de de-fensa al Sr. William Korber, quien declaró:
Que era Vicepresidente del Banco Comercial y miembro del Comité Ejecutivo; que dicho comité se reunió el 10 de sep-tiembre de 1931, estando presentes el acusado, el Sr. Camblor, el Sr. Adsuar, el Sr. León y el declarante; que el acusado so-licitó la carta de crédito en cuestión, y que el comité le dijo que sí, que estaba autorizado para coger esa carta, como lo había hecho en años anteriores; que en otros años había solicitado cartas similares para su hija; (repreguntado por el fiscal) que el Comité Ejecutivo tenía un libro donde se hacían constar todos sus acuerdos; que se levantó un acta de la sesión de septiembre 10, 1931, y en ella se hicieron constar todos los acuerdos tomados, menos el referente a la carta de crédito en cuestión.
Al terminar de declarar el testigo William Kórber, el fiscal y el abogado defensor estipularon que los señores Ad-suar, Camblor y León, quienes en union del Sr. Kórber constituían una mayoría de los miembros del Comité Eje-*607eutivo del banco, si fueran llamados a declarar lo liarían en los mismos términos en que lo había hecho el Sr. Korber.
El estudio detenido de la evidencia presentada por el fiscal, para sostener la acusación, nos lleva a la conclusión de que el tribunal inferior erró al negarse a decretar la ab-solución perentoria del acusado. No bastaba que el fiscal probase el hecho de la contratación del préstamo. Era ne-cesario además que probase, como elemento esencial del de-lito, que el acusado había tomado la suma de $850, en cali-dad de préstamo, y sin el consentimiento de una mayoría de los directores o funcionarios del banco facultados para considerar y autorizar préstamos. El hecho de que en los libros de actas del Banco no apareciera una constancia de haberse aprobado el préstamo al acusado, no es por sí solo suficiente para establecer la falta de autorización. Además >de la insuficiencia apuntada, el acusado probó con el testi-monio de una mayoría de miembros del Comité Ejecutivo del. banco que ellos habían aprobado el préstamo, como lo habían hecho en años anteriores. Esas declaraciones no fueron impugnadas o contradichas y la corte inferior debió ■darles crédito.
No estamos convencidos de que el acusado haya cometido ■el delito que se le imputa y somos de opinión que la senten-cia recurrida debe ser revocada y ábsuelto el <acusado.
Los Jueces Señores Presidente del Toro y Asociado Cordova Dávila no intervinieron.